DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 11/10/2020. 
Applicant filed a response and amended claims 1 and 7 on 02/08/2021. 
Claims 1-20 are pending, of which claims 16-20 are withdrawn. 
Claims 1-15 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites, “at least two patterns of the first pattern, the second pattern, and the third pattern have different widths” in lines 2-3, which includes an embodiment where only two patterns of the first pattern, the second pattern, and the third pattern have different widths. While FIG. 5A and paragraph [0081] of the specification provides support for the recitation of “the height of the first patterns of the first reinforced layer in the flexible region become smaller toward a center of the display device and the widths of the patterns of the first reinforced layer are also different from one another” (i.e., the first pattern, the second pattern, and the third pattern have different widths), there is no support in the specification for only two patterns of the first pattern, the second pattern, and the third pattern having different widths, which is included in the limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee), or alternatively, in view of Yui et al. (WO 2016/163258) (Yui).
The Examiner has provided a machine translation of WO 2016163258.  The citation of the prior art in this rejection refer to the machine translation.
Regarding claims 1, 8, and 11
Lee teaches a foldable display device including a window panel and a display panel (Lee, [0058-0059]; FIG. 15A-C). Given Lee teaches the window panel is provided on a surface of the display panel and protects the display panel (Lee, [0059]), it is clear the window panel corresponds to a reinforced substrate and the display layer is disposed thereon. 
Lee teaches the window panel includes a first layer (L1) and a second layer (L2), wherein the second layer has a greater elastic modulus than the first layer (Lee, [0081-0082]), therefore the second layer corresponds to the first reinforced layer and the first layer corresponds to the first substrate. 
Lee teaches the display device, including the window panel and display panel, has a flexible area FA between first and second rigid areas RA1 and RA2 (Lee, [0080]; FIG. 5A-B, 6, and 8-9). Given the first layer is included in the flexible region (Lee, FIG. 5A-B, 6, and 8-9), it is clear the first layer (i.e., the first substrate) has flexibility. Given the second layer is present in the first and second rigid areas RA1 and RA2 (Lee, [0087]); FIG. 5A-B, 6, and 8-9), it is clear the second layer (i.e., the first reinforced layer) comprises a reinforced portion disposed in the reinforced region, as the second layer would provide some degree of reinforcement. 
per claim 11). 

Lee does not explicitly teach the height of the plurality of convex portions of the second layer having a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region, and a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern greater than the second height and smaller than the first height. 
Lee teaches decreasing the thickness of the second layer in the flexible area in consideration of the convex portions and the concave portions such that the first layer is thicker in the flexible area than in the first and second rigid areas (i.e., decreasing the height of the concave and convex portions of the second layer and increasing the height of the convex and concave portions of the first layer) (Lee, [0100]). Lee teaches the flexible area FA can be easily folded compared to the rigid areas RA1 and RA2 because, in the flexible area FA, the first layer having a relatively low elastic modulus has a thickness greater than that of the second layer which has a relatively high elastic modulus, and therefore the flexible area FA has an overall elastic modulus lower than the rigid areas RA1 and RA2 (Lee, [0101-0102]). 
In light of the disclosure of Lee, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the second layer in the flexible area by ensuring the height of each pattern decreases towards a 
Given Lee teaches the convex portions of the second layer decrease in height towards a center of the display device, it is clear the convex portions of the second layer (i.e., first reinforced layer) include different sizes and shapes (per claim 8). 

Lee does not explicitly teach the plurality of patterns of the first reinforced layer being disconnected from one another by respective ones of a plurality of pattern spaces and disconnected from the reinforced portion. 
With respect to the difference, Yui teaches a flexible device for a display device comprising a display layer, wherein the flexible device comprises a conductive layer 53 having a plurality of slits 53C (i.e., a first reinforced layer comprising a plurality of patterns) and an insulating layer 14 (i.e., first substrate) (Yui, pg. 18 lines 10-13, 26-29; FIG. 11A, 11B, 12A, 12B). 
Yui teaches the slit 53C is filled with a material that is more flexible than the layer provided with the slit 53C (the conductive layer 53), that is, a material having a low Young’s modulus (Yui, pg. 19 lines 32-33). Therefore, the conductive layer 53 (i.e., the first reinforced layer) has a higher modulus of elasticity than the insulating layer 14 (i.e., material filing the slits, i.e., first substrate). 
As shown in FIG. 11B, the insulating layer 14 extends through the entire cross section of the conductive layer 53, i.e., the slits extend through the entire cross section of the conductive layer 53 and the material with a lower elastic modulus fills it.

As Yui expressly teaches, providing a plurality of slits 53C extending substantially parallel to the bending axis direction reduces the stress applied during bending to the layer comprising the plurality of slits 53C, therefore improving the bending resistance of the flexible device (Yui, pg. 20 lines 2-13). 
Yui and Lee are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of providing slits in the layer with a higher modulus of elasticity and filling the slits with  a material having a low Young’s modulus as provided by Yui, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form slits in the second layer (i.e., the layer with higher modulus of elasticity, i.e., the first reinforced layer) of Lee and filling the slits by extending the convex portion of the first layer the opposite surface of the second layer of Lee in order fill the slits with a material having a lower modulus of elasticity, in order to improve the bending resistance of the flexible device, and thereby arrive at the claimed invention. 
Given Lee in view of Yui teaches forming slits in the second layer by extending the convex portions of the first layer to the opposite surface of the second layer to fill the slits with a material having a lower modulus of elasticity in the flexible area, it is clear the slits of the second layer would form a plurality of patterned spaces (i.e., and fill those patterned spaces) disconnecting the plurality patterns from one another and disconnecting the plurality of patterns from the reinforced portion. Furthermore, FIG. 10-11 provide a planar view of the convex portions of the first layer, which shows the convex portions are disconnected. Given the convex portions of the second layer are interlocked with the convex portions of the first layer, it is clear the convex portion of the second layer, once modified by the teachings of Yui, would be meet the limitation of the second layer forming a plurality of patterned spaces (i.e., and fill those 

Regarding claim 2
Lee further teaches the convex portion may have a square or rectangle shape (Lee, [0089]). Given that Lee discloses the convex and concave portion that overlaps the presently claimed plurality of patterns and plurality of patterned spaces, including the convex portion, and inherently thus the concave portion, having a square or rectangle shape (i.e., corresponding to the claimed first substrate surrounding at least three surfaces of the first reinforced layer including two side surfaces and an upper surface facing the first substrate), it therefore would be obvious to one of ordinary skill in the art, to use the square or rectangle shape, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	Given the convex portion, and thus inherently the concave portion, have a square or rectangular shape, wherein the square or rectangle shape of the convex portion of the second layer (i.e., first reinforced layer) is surrounded on at least three surfaces by the convex portion of the first layer (i.e., first substrate) including two side surfaces and an upper surface towards the first layer.

Regarding claim 3
As shown in FIG. 6 and 8-9 of Lee, the bottom surface of the second layer (i.e., the first reinforced layer) is exposed without being surrounded by the first layer (i.e., first substrate). 

Regarding claim 7
Lee further teaches the number of convex portions PR per unit area decreases with an increasing distance from the folding line FL located at the center of the flexible area FA (i.e., at 
Given that Lee discloses flexible display device comprising a decreasing number of convex portions PR per unit area of the first layer with an increasing distance from the folding line FL located at the center of the flexible area that overlaps the presently claimed display device, including the second layer having at least two convex portions having different widths, it therefore would be obvious to one of ordinary skill in the art, to use the decreasing number of convex portions PR per unit area of the first layer with an increasing distance from the folding line FL located at the center of the flexible area, which is both disclosed by Lee and encompassed within the scope of the present claims, and in order to increase the overall elastic modulus in the flexible area with predictable success, and thereby arrive at the claimed invention.

Regarding claim 9
Lee further teaches employing a plurality of flexible regions in the foldable display device (Lee, FIG. 14A-C; [0125]). 

Regarding claim 10
As shown in in FIG. 6 and 8-9 of Lee, Lee teaches convex portions of the second layer (i.e., the first reinforced layer) in the flexible area FA comprises a supporter and a convex portion protrude from the supporter.  Annotated FIG. 9 of Lee exemplifies the supporter, the portion labeled 1, and the convex portion, the portion labeled 2. 

    PNG
    media_image1.png
    355
    1094
    media_image1.png
    Greyscale

(Lee, FIG. 9)
Regarding claim 12
Lee further teaches a functional layer is provided on a surface of the window panel (Lee, [0132]). Given Lee teaches the functional layer protects the window panel, it is clear the functional layer corresponds to a first barrier layer. 
Further, given that the functional layer is provided on a surface of the window panel, it is clear that the functional layer would provide some degree of barrier properties to the adjacent layer in the device. 

Regarding claim 15
Lee further teaches the window panel includes three or more layers, wherein the additional layers have an identical relationship as that between the first and second layers, it therefore would have been obvious to one of ordinary skill in the art to include a third identical to the first layer and a fourth layer identical to the second layer (i.e., therefore the relationship between the third and fourth layer is identical to the relationship between the first and second layer), and thereby arrive at the claimed invention. 
Given the third layer is identical to the first layer, it is clear the fourth layer is identical to the second layer, it is clear the fourth layer corresponds to a second reinforcement layer comprising a second flexible region, wherein the fourth layer is surrounded by the third layer, . 

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee), alternatively in view of Yui et al. (WO 2016163258) (Yui), as applied in claim 1 above, and further in view of Namkung et al. (US 2015/0077953) (Namkung).
Regarding claim 4-6
Lee alternatively in view of Yui teaches all of the limitations of claim 1 above, however Lee alternatively in view of Yui does not explicitly teach the second layer (i.e., the first reinforced layer) comprising inorganic material. Lee further teaches the second layer is formed of polycarbonate, polyimide, polyamide, or poly(methyl methacrylate) and the first layer is formed of acrylic or silicone resins (Lee, [0084-0085]). 
With respect to the difference, Namkung teaches a protective layer has an elastic coefficient from about 10 MPa to about 200 GPa (Namkung, [0032]), wherein the protective layer is formed from an organic layer including polycarbonate, polyimide, polyamide, or poly(methyl methacrylate), a metal layer (i.e., conductive material) including silver, titanium, carbon nanotube, or graphene, and a inorganic layer comprising inorganic material (Namkung, [0036-0037]). 
Namkung teaches the protective layer is formed on a pad electrode by coating an acryl-based or silicon-based resin on the pad electrode (Namkung, [0035]).
 As Namkung expressly teaches, the protective layer alleviates a high stress applied to the pad electrode, wherein the protective layer prevents cracks in the pad electrode so that the reliability of display apparatus may be enhanced (Namkung, [0035]). 
Namkung and Lee alternatively in view of Yui are analogous art as they are both drawn to a display device using a polymer layer. 
. 		

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) (Lee) alternatively in view of Yui et al. (WO 2016163258) (Yui), as applied in claim 1 above, and further in view of Lee (US 2014/0037928) (Lee II). 
Regarding claims 12-14
Lee alternatively in view of Yui teaches the limitation of claim 12 above. Lee further teaches the display panel includes a base substrate and an image display layer (Lee, [0134]), wherein the image display layer includes an organic electroluminescence layer (Lee, [0136]), however Lee does not explicitly teach a second substrate that has flexibility and a second barrier layer disposed on the second substrate. 
With respect to the difference, Lee II teaches a substrate section for a flexible display device (Lee, abstract), wherein the substrate includes a first substrate 101, a reinforcing layer 103, a second substrate 102, a first barrier layer 104 and a second barrier layer 105 (Lee II, [0016]; FIG.1), wherein the second substrate is formed of a flexible synthetic resin (Lee II, [0019]). 
Given Lee II teaches the second substrate is formed of a flexible synthetic resin it is clear the substrate has flexibility. 

As Lee II expressly teaches, the substrate section prevents adhesion loss between a reinforcing layer and a barrier layer, thereby preventing a peel-off phenomenon between an inorganic barrier layer and a reinforcing layer (Lee II, abstract). 
As Lee II expressly teaches, the first and second barrier layer prevent impurities such as oxygen, moisture, or the like, from penetrating into an organic light emitting unit through the first and second substrates (Lee II, [0026]). 
Lee II and Lee alternatively in view of Yui are analogous art as they are both drawn to flexible display devices. 
In light of the motivation of using the substrate section as provided Lee II, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the substrate section of Lee II as the base substrate of Lee alternatively in view of Yui, in order to prevent a peel-off phenomenon between an inorganic barrier layer and a reinforcing layer, prevent impurities from penetrating an organic light emitting unit, and produce a substrate for a flexible display device with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 15 
Lee in view of Yui and Lee II teaches all of the limitations of claim 12 above. Lee further teaches the window panel includes three or more layers, wherein the relationship between the first and second layers can be identically applied to a relationship between additional layers (Lee, [0094]). 
Given Lee teaches the window panel includes three or more layers, wherein the additional layers have an identical relationship as that between the first and second layers, it therefore would have been obvious to one of ordinary skill in the art to include a third identical to 
Given the third layer is identical to the first layer, it is clear the fourth layer is identical to the second layer, it is clear the fourth layer corresponds to a second reinforcement layer comprising a second flexible region, wherein the fourth layer is surrounded by the third layer, that corresponds to the second substrate, on at least three surfaces, wherein a modulus of elasticity of the fourth layer is greater than a modulus of elasticity of the third layer. 

Response to Arguments
The previous rejection of claims 1-15 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 7. 

In view of the amendment to claims 1 and 7, the previous 112(a) and 112(b) rejections are withdrawn. However, the amendment necessitates a new 112(a) rejection, as set forth above. 
	
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants further argue:
“Although the convex portions of the second layer L2 may have thinner regions in the flexible area FA and thicker regions in the first and second rigid areas RA1 and RA2, as the Examiner noted in the OA (see OA at page 17), the second layer L2 is still connected from the first rigid area RA1 to the second rigid area RA2 through the thinner regions in the flexible area FA, and therefore the convex portions in the flexible area FA are connected to each other despite their varying thicknesses (thinner or thicker). See Lee, FIG. 6. For example, FIGS. 5A, 5B, 6, 8, and 9, Lee’s second layer L2 extends across the flexible area FA and the rigid areas RA1 and RA2 without being disconnected to connect the concave portions (indicated by the arrows). See Lee, FIGS. 5A, 5B, 6, 8, and 9.
In the present response, Claim 1 has been amended to recite “each of the plurality of patterns being disconnected from one another by respective ones of a plurality of patterned spaces...” Emphasis added.
The Examiner argued that the recitation “each of the plurality of patterns being separated from one another by respective ones of a plurality of patterned spaces and separated from the reinforced portion” does not exclude FIG. 6 and 8-9 of Lee. See OA at page 17. It is noted that the word “separated” is changed to “disconnected” in the present response without prejudice. Merriam Webster dictionary defines the term “disconnected” as “not connected.1” At least under the dictionary definition of the term “disconnected,” Applicant respectfully submits that Lee fails to disclose the claimed feature “each of the plurality of patterns being disconnected from one another by respective ones of a plurality of patterned spaces” because Lee’s second layer L2 is connected from the first rigid area RA1 to the second rigid area RA2 through the thinner regions in the flexible area FA rendering the convex portions PR to be connected to each other. See Lee, FIG. 6.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Lee does not expressly teach the claimed “plurality of patterns being disconnected from one another by respective ones of a plurality of pattern spaces and disconnected from the reinforced portion”.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Lee does not disclose the entire claimed invention.  Rather, Yui is relied upon to teach claimed elements missing from Lee. 
	
	
Applicants further argue:
“Further, Lee shows that the convex portion PR has either a uniform height (e.g., FIG. 8) or a varying height (e.g., FIG. 9). See Lee, FIGS. 8 and 9. Even in the example of the varying height, the patterns of the concave portion of the second layer L2 are See Lee, FIG. 9.
In the present response, Claim 1 has been further amended to recite:
1)    “a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region is greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region”; and
2)    “a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern is greater than the second height and smaller than the first height.”
Emphasis added. As discussed above, Lee fails to disclose, otherwise teach or suggest, at least these amended features of Claim 1.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
While Lee does not explicitly teach the limitation as claimed, it is the Examiner’s opinion Lee is not closed off from modification to meet the limitation. As discussed in the Office Action above, Lee teaches decreasing the thickness of the second layer in the flexible area in consideration of the convex portions and the concave portions such that the first layer is thicker in the flexible area than in the first and second rigid areas (i.e., decreasing the height of the concave and convex portions of the second layer and increasing the height of the convex and concave portions of the first layer) (Lee, [0100]). Lee teaches the flexible area FA can be easily folded compared to the rigid areas RA1 and RA2 because, in the flexible area FA, the first layer having a relatively low elastic modulus has a thickness greater than that of the second layer which has a relatively high elastic modulus, and therefore the flexible area FA has an overall elastic modulus lower than the rigid areas RA1 and RA2 (Lee, [0101-0102]). 
In light of the disclosure of Lee, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the second layer in the flexible area by ensuring the height of each pattern decreases towards a center of the display device in Lee, in order to produce a flexible area that can be easily folded 
	
	
Applicants further argue:
“Yui shows that the conductive layer 53 has patterns that has the same height. Yui, FIG. 1 IB.”

Remarks, pg. 11
The Examiner respectfully traverses as follows:
It is noted that while Yui does not disclose all the features of the present claimed invention, Yui is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., forming slits in the second layer such that the first layer (i.e., layer with a lower modulus of elasticity) fills the slits in order to improve bending resistance, and in combination with the primary reference, discloses the presently claimed invention.
	
Applicants further argue:
“Further, Yui’s conductive layer 53 is connected to encompass the curved region, and the patterns that are shown in the cross-sectional view in FIG. 1 IB are in fact “connected” to each other in the conductive layer 53. See Yui, FIG. 11 A.
In contrast, Claim 1, as amended, recites “each of the plurality of patterns being disconnected from one another by respective ones of a plurality of patterned spaces...” Emphasis added.
For these reasons, Lee and Yui, taken alone or in combination, fail to disclose, otherwise teach, one or more features of Claim 1. Accordingly, Applicant respectfully submits that Claim 1 and Claims 2-3 and 8-12 that depend from Claim 1 are patentable over Lee in view of Yui under 35 U.S.C. § 103.”

Remarks, pg. 
The Examiner respectfully traverses as follows:

Given Lee in view of Yui teaches forming slits in the second layer by extending the convex portions of the first layer to the opposite surface of the second layer to fill the slits with a material having a lower modulus of elasticity in the flexible area, it is clear the slits of the second layer would form a plurality of patterned spaces (i.e., and fill those patterned spaces) disconnecting the plurality patterns from one another and disconnecting the plurality of patterns from the reinforced portion. Furthermore, FIG. 10-11 provide a planar view of the convex portions of the first layer, which shows the convex portions are disconnected. Given the convex portions of the second layer are interlocked with the convex portions of the first layer, it is clear the convex portion of the second layer, once modified by the teachings of Yui, would be meet the limitation of the second layer forming a plurality of patterned spaces (i.e., and fill those patterned spaces) disconnecting the plurality patterns from one another and disconnecting the plurality of patterns from the reinforced portion
Secondly, Yui is only used as teaching reference in order to teach forming slits in the second layer having a higher elastic modulus and filling the slits with the first layer having a lower elastic modulus. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
It is the Examiner’s opinion, as explained above, the combined features of Lee in view of Yui meets the claimed limitation.
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789